 KIMCO AUTO PRODUCTS OF MISSISSIPPI, INC.599Kimco Auto Products of Mississippi,Inc.andUnitedSteelworkers of America,AFL-CIO,Petitioner.Case 26-RC-3714July 21, 1970DECISION AND CERTIFICATION OFREPRESENTATIVEBy CHAIRMAN MILLER ANDMEMBERSMCCULLOCHAND JENKINSPursuant to a Stipulation for Certification UponConsent Election approved on March 17, 1970, anelection by secret ballot was conducted on April24, 1970, under the direction and supervision oftheRegional Director for Region 26, among theemployees in the stipulated unit described below.At the conclusion of the election, the RegionalDirector served on the parties a tally of ballots,which showed that, of approximately 69 eligiblevoters, 65 ballots were cast, of which 40 were for,and 24 against, the Petitioner, and I was chal-lenged. The challenged ballot was insufficient to af-fect the results of the election. Thereafter, the Em-ployer filed timely objections to conduct affectingthe results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigationand, on May 8, 1970, issued and duly served on theparties his Report of Objections, a copy of which isattached, in which he recommended that the Em-ployer's objections be overruled in their entirety,and that the Petitioner be certified as the collec-tive-bargaining representative of the employees inthe stipulated unit. The Employer filed timely ex-ceptions to the Regional Director's report and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. In accordance with the stipulation of theparties, we find that the following employees of theEmployer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:Allproduction and maintenance employeesemployed by the Employer at its place of busi-ness at 300 South Union, Winona, Mississippi,excluding all office clerical employees, guardsand supervisors as defined in the Act.5.The Board has considered the Employer's ob-jections, the Regional Director's Report on Objec-tions, and the Employer's exceptions and brief, andhereby adopts the Regional Director's findings andrecommendations. IAccordingly, as we have overruled the Em-ployer'sobjections,and as the Petitioner hassecured a majority of the valid ballots cast, we shallcertify the Petitioner as the exclusive bargainingrepresentative of the employees in the appropriateunit.' In our opinion, the Employer's exceptions raise no material or substan-tial issues of fact or law which would warrant reversal of the RegionalDirector's findings and recommendations As in theAmax Aluminum I r-trusionProducts,inc., 172 NLRB 1401,we observe that,wherever prac-ticable, the Board's Regional Offices should, and normally do, keep theconduct of elections completely separate from the investigation or trial ofcontemporaneous unfair labor practice charges involving the same partiesThus, in the present case, if feasible, it wouldhave beenbetter practice forthe Regional Director to have designated as electionagentsomeone otherthan one of the trial attorneys representing the Board in the recentlycompleted unfair labor practice case Nonetheless, for the reasons statedby the Regional Director in his report, we find insufficient grounds to war-rant setting aside the electionCERTIFICATION OF REPRESENTATIVEIt is hereby certified that United Steelworkers ofAmerica,AFL-CIO,hasbeen designated andselected by a majority of the employees of the Em-ployer in the unit found appropriate,as theirrepresentative for the purpose of collective bargain-ing, and that, pursuant to Section 9(a) ofthe Act,thesaidlabororganization is the exclusiverepresentative of all such employees for the pur-poses of collective bargaining with respect to ratesof pay,wages, hours of employment,and otherterms and conditions of employment.REPORT ON OBJECTIONSBased on a petition filed on February 25, 1970,and pursuant to a Stipulation for CertificationUpon Consent Election approved by the RegionalDirector for Region 26 on March 17, 1970, an elec-tion by secret ballot was held on April 24, 1970,among certain employees' of the Employer. The' Included All production and maintenance employees employed by theEmployer at its place of business at 300 South Union, Winona, MississippiExcluded All office clerical employees, guards and supervisors as definedin the Act184 NLRB No. 60 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDresults of the election as disclosed by the tally ofballots served on the parties at the conclusion ofthe balloting were as follows:Approximate number of voters -------------------- 69Void ballots------------------------------------0Votes cast for Petitioner----------------------- 40Votes cast against participating labororganization--------------------------------- 24Valid votes counted ----------------------------- 64Challenged ballots------------------------------1Valid votes counted plus challenged ballots-----65Challenges are not sufficient in number to affectthe results of the election. A majority of the validvotes counted plus challenged ballots has been castfor Petitioner.On May 1, 1970, the Employer filed timely ob-jections to conduct affecting the election, copies ofwhich were duly served on all parties. The Em-ployer's objections are as follows:The 26th Regional Office of the NationalLabor Relations Board prevented the existenceof the laboratory conditions necessary to con-duct a valid election by the presence, as theRegion's election officer, of the same Boardagent who earlier that month had tried an un-fair labor practice case against the Employerand who came into contact with employees inthe preparation and presentation of the saidunfair labor practice trial.As a result the Board agent took a partisanactive role in these proceedings against theCompany. He served as a prosecutor chargingthe Company with the violation of NationalLabor Laws and, therefore, could not properlybe neutral in conducting the election.The attorney for the Employer present at theCompany on April 24, 1970, the day of theelection informed the Board agent before thepre-electionconference that an Objectionwould be filed to the election based upon hispresence as the election officer.In summary, the obvious effect on the em-ployees who voted was to destroy the laborato-ry conditions necessary for a valid election.Based upon the foregoing acts and conductand by other acts and conduct the laboratoryconditions necessary to hold a free and un-trammeled vote by the unit employees weredestroyed. Accordingly, the Employer requeststhat the Regional Director set aside the subjectelection and direct that a second election beconducted in this proceeding.Pursuant to section 6 of the Stipulation for Cer-tificationUpon Consent Election and Section102.69 of the Board's Rules and Regulations, Series8, as amended, the Regional Director has caused aninvestigation of the objections to be made duringwhich all parties were afforded an opportunity to'Although offered the opportunity, the Employer's counsel declined topresent evidence other than the facts contained on the face of the objec-submit evidence bearing on the issues2 and the Re-gional Director, having duly considered the resultsthereof, reports as follows:THE OBJECTIONSIt is uncontradicted that the Board agent whoconducted the election was co-counsel for GeneralCounsel at a hearing before a Trial Examiner onApril 9, 1970, in Case 26-CA-3577, involving thissame Employer.The investigation disclosed that the subject hear-ing before a Trial Examiner of the National LaborRelations Board was conducted on April 9, 1970, inGreenwood, Mississippi, a distance of approximate-ly 30 miles from Winona, Mississippi, the locationof the Employer's plant, and involved allegations ofviolations of Section 8(a)(1) and (3) of the Act re-garding the discharge of one employee. Counsel forthe General Counsel called as its witnesses the al-leged discriminatee, two rank-and-file employees,and one individual who had previously been em-ployed by the Employer as a rank-and-file em-ployee.The Employer did not present any em-ployee witnesses to testify in its behalf. Thus onlytwo employees who were eligible voters in the elec-tionwere present as witnesses for those partiesrepresented at the hearing. No evidence waspresented that other employees attended the hear-ing or were even aware of it or the identity of thecounsel for the General Counsel.On the basis of the foregoing, it is concluded thatthe facts related above fail to support the allegationthat the presence of the Board agent at the elec-tion, who had appeared as one of two counsels forthe General Counsel at the hearing 2 weeks earlier,destroyed the essential laboratory conditions forthe holding of a fair election. As indicated, thehearing had been held over 2 weeks before the dateof the election, at a community located a substan-tial distance from the home of the Employer's plantand was attended by only two rank-and-file em-ployees of the Employer.Assumingarguendothat the votes of the two em-ployee witnesses were in some way affected by thepresence of the Board agent, the tally of ballotsreveals that the Petitioner won the election by amargin of 16 votes and, therefore, the final resultscould not be affected by the two employees' votes,In any event, elections have not been set asideeven in cases where the Board agent who con-ducted the election also investigated unfair laborpractice charges against the Employer between vot-ing sessions.3In view of the above, it is found that the objec-tions are without merit.Accordingly, it is recommended that the objec-tions be overruled.tionsAmax Aluminum ExtrusionProducts, Inc,172 NLRB 1401 KIMCO AUTO PRODUCTSOF MISSISSIPPI,INC.601CONCLUSION AND RECOMMENDATIONrecommended that the BoardcertifyUnited Steel-Having recommended that the Employer's objec-workers of America,AFL-CIO,as the exclusivetions be overruled in their entirety and as the tallybargaining representative of the employees in theof ballots reveals that the Petitioner received aunit involved herein within the meaning of Sectionmajority of the valid votes counted,it is further9(a) of the Act.